DETAILED ACTION
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-10, drawn to a water-repellent protective film-forming chemical liquid.

Group II, claims 11-15, drawn to a method for cleaning a wafer. 

The groups listed above do not relate to a single general inventive concept under PCT rule 13.1 because under PCT Rule 13.2 they lack the same or corresponding special technical feature, since all that is shared between the groups, i.e. the water-repellent protective film-forming chemical liquid according to claim 1, lacks inventive step in view of Bhanap et al. (US 20060057837 A1) and cannot constitute a special technical feature. Therefore, lack of unity between the groups exists. 
In particular, Bhanap et al. (US 20060057837 A1) discloses:
(I) a first solvent being at least one kind selected from the group consisting of an ether solvent and a hydrocarbon solvent [para. 0095, “ethers…hydrocarbons...combinations thereof”];
(II) a second solvent being a glycol ether [para. 0095,”propylene glycol methyl ether acetate”,  “combinations thereof”];
(III) a silylation agent represented by the following general formula [1] [para. 0070, “(11) R.sub.xSi(OCOR').sub.y”];
(IV) a base represented by the following general formula [2] [para. 0070, “(5) R.sub.2Si(NR').sub.2; (6) RSi(NR').sub.3”] and/or the following general formula [3];
wherein a concentration of the second solvent (II) in the chemical liquid is 1 to 30 mass% based on the total amount of the chemical liquid [para. 0098];

wherein a concentration of the base (IV) in the chemical liquid is 0.05 to 2 mass% based on the total amount of the chemical liquid [para. 0089].
Bhanap et al. (US 20060057837 A1) teaches (III) and (IV) may be used in combination [para. 0070], and in amounts from about 3 weight percent to about 30 weight percent [para. 0089], but fails to explicitly disclose: 
wherein a mass ratio of the silylation agent (III) to the base (IV) is 4.5 or greater.
However, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). Here, Bhanap discloses the amount of treating agent, and combinations thereof, is a result-effective variables in removing silanol groups from the surface of an etched and/or ashed organosilicate glass dielectric film in order to render it hydrophobic [para. 0069], and one of ordinary skill in the art would know to use as much or as little as necessary, of each treating agent, in order to achieve the desired hydrophobicity, with predictable results. 
Moreover, there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply: the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). While a search for one group may overlap with a search for another group, there is no reason to expect that the searches would be co\- extensive. A search for relevant prior art is not directed only to 102-type anticipatory art, but also to 103- type art pointing to the obviousness of the claims. The searches for 103-type art for each group would diverge, creating a serious burden on the Examiner to examine all groups together.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADINE G 10hrs NORTON whose telephone number is (571)272-1465.  The examiner can normally be reached on M-T.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER M REMAVEGE/
Examiner, Art Unit 1713

/NADINE G NORTON/Supervisory Patent Examiner, Art Unit 1713